DETAILED ACTION
This office action is in response to RCE filed on 04/12/2022.
Claims 1, 7, 11-13,17,20, 22, 26-27, 29, 42 and 44 are pending of which claims 1 and 22  are  independent claims, claims 2-6, 8-10, 14-16, 18-19, 21, 23-25, 28, 30-41, 43 and 45 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 12/24/2020 and 04/01/2021 is considered.
Allowable Subject Matter
Claims 1,3,13-14, 15, and 17-18 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing  with determining, according to an identifier of the UE, the frequency domain position and/or spatial domain position for receiving the signal wherein the signal is one or more of a pre-indication signal information carried in a physical downlink control channel (PDCCH), wherein the pre-indication signal is used to wake up the UE to receive the paging message and wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier determined from the calculation of the  first ratio of the identifier of the UE to a first quantity, wherein the first quantity is a total quantity of time domain resource positions available for transmitting the signal within one period.


Claims 1,7,11-13,17,20 and 42 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… determining a frequency domain position and/or spatial domain position for receiving a signal, wherein the frequency domain position comprises one or more of a plurality of frequency domain positions, and the spatial domain position comprises one or more of a plurality of spatial domain positions; receiving the signal at the determined frequency domain position and/or spatial domain position, wherein the signal is one or more of a pre-indication signal, information carried in a physical downlink control channel (PDCCH), and a paging message; wherein the pre-indication signal is used to wake up the UE to receive the paging message; wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier, the frequency domain position for receiving the signal is: a bandwidth part (BWP) comprising a cell-defining synchronization signal block (SSB), a BWP for initial access to a cell or a BWP comprising system information; and/or, the spatial domain position corresponds to a beam identifier, the spatial domain position for receiving the signal is: a beam for a cell-defining synchronization signal block, a beam for initial access to a cell or a beam for receiving system information” as specified in claim 1. 
 
Claims 22,26-27, 29, and 44 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 22,    “… determining the frequency domain position and/or spatial domain position for receiving the signal comprises: determining, according to an identifier of the UE, the frequency domain position and/or spatial domain position for receiving the signal; wherein the determining, according to the identifier of the UE, the frequency domain position and/or spatial domain position for receiving the signal comprises: calculating a first ratio of the identifier of the UE to a first quantity, wherein the first quantity is a total quantity of time domain resource positions available for transmitting the signal within one period; rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of frequency domain positions available for transmitting the signal, to obtain identifier  information of the frequency domain position; and/or rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of spatial domain positions available for transmitting the signal, to obtain identifier information of the spatial domain position; and determining, according to the identifier information of the frequency domain position, the frequency domain position for receiving the signal; and/or determining, according to the identifier information of the spatial domain position, the spatial domain position for receiving the signal” as specified in claim 22.  



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Li (US Pub. No. 20200077338) discloses multiplexing in combination of frequency domain. However,  the disclosure of  Li taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  determining a frequency domain position and/or spatial domain position for receiving a signal, wherein the frequency domain position comprises one or more of a plurality of frequency domain positions, and the spatial domain position comprises one or more of a plurality of spatial domain positions; receiving the signal at the determined frequency domain position and/or spatial domain position, wherein the signal is one or more of a pre-indication signal, information carried in a physical downlink control channel (PDCCH), and a paging message; wherein the pre-indication signal is used to wake up the UE to receive the paging message; wherein the frequency domain position corresponds to a bandwidth part (BWP) identifier, the frequency domain position for receiving the signal is: a bandwidth part (BWP) comprising a cell-defining synchronization signal block (SSB), a BWP for initial access to a cell or a BWP comprising system information; and/or, the spatial domain position corresponds to a beam identifier, the spatial domain position for receiving the signal is: a beam for a cell-defining synchronization signal block, a beam for initial access to a cell or a beam for receiving system information as claimed in claims 1 and 22  in combination with other limitations recited as specified in claims  1 and 22.   

Tsuda(US Pub. No. 20190320463) discloses a base station transmits signal with cell ID. However the disclosure of  Tsuda taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with determining the frequency domain position and/or spatial domain position for receiving the signal comprises: determining, according to an identifier of the UE, the frequency domain position and/or spatial domain position for receiving the signal; wherein the determining, according to the identifier of the UE, the frequency domain position and/or spatial domain position for receiving the signal comprises: calculating a first ratio of the identifier of the UE to a first quantity, wherein the first quantity is a total quantity of time domain resource positions available for transmitting the signal within one period; rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of frequency domain positions available for transmitting the signal, to obtain identifier  information of the frequency domain position; and/or rounding down the first ratio and calculating the rounded-down first ratio modulo a total quantity of spatial domain positions available for transmitting the signal, to obtain identifier information of the spatial domain position; and determining, according to the identifier information of the frequency domain position, the frequency domain position for receiving the signal; and/or determining, according to the identifier information of the spatial domain position, the spatial domain position for receiving the signal as claimed in claims 1 and 22  in combination with other limitations recited as specified in claims 1 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//DEBEBE A ASEFA/ Examiner, Art Unit 2476                                                                                                                                                                                                       




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476